Case 3:17-cr-00156-MEM Document 85 Filed 07/20/20 Page 1of5

ED
SCRANTON

JUL 2 6 2020

sem CLERK | . le ~

July 15, 2020

 

iso!

PER
Dear Judge Mannion,

 

lam writing to you out of pure desperation for my family. My name is Lecia
Komoroski and the wife and advocate to Mark Komoroski.

What has happened to my family is by no means the sentence that You
handed down to my husband. | will not to condone what Mark has done
within my words in this letter, but | will scream from every mountain top
the injustice and inhumane activity that is going on within the Bureau of
Prisons.

Just a short summary of the facts are that Mark went into the BOP, FCI
Schuylkill, satellite camp on March the 6th, as ordered by the courts.
Within a week COVID-19 hit and Mark has never been allowed visitation
from anyone since that date. At which point | had to close my business (hair
salon). As a close knit family this has devastated myself, Mark our two
daughters and our grandchildren. Our five year old grand-daughter has

been in tears over the loss of her Pop. Mark then proceeded to look
towards your court for compassionate release which was denied. Months
after Attorney General, William Barr's memo regarding the Cares Act, the
BOP finally decided to start releasing the low level, non-violent inmates.
We waited patiently knowing that Mark would certainly be one of these
inmates qualified for such a release. Finally, on june 20th our prayers were
answered and they gave Mark a release date of July 8th, three more weeks
is all we needed to wait.

Your Honor, this is where our story should have ended. Instead, it became
the most injust, inhumane nightmare. | ceased hearing from Mark on July
3rd, just 5 days prior to his release. Everything was in place for Mark's
return. Probation had visited our home, the phone line was installed in
home, the virtual tour was taken with the halfway house in Harrisburg. We

1
Case 3:17-cr-00156-MEM Document 85 Filed 07/20/20 Page 2 of 5

were ready!!

Mark had contacted me every single day of his incarceration either by email
or phone to this point. My womens instict on July 4th kicked in and | knew
there was something drastically wrong when he stopped contacting me.

The last time | spoke to Mark, he told me he was going to work. Mark took
an abundance of pride in making the lawn at the camp look impecable. |
told him to "sit ina corner" and do nothing. He did not listen your Honor.
He went to work that day being the diligent man he has always been.

On Monday, July 6th two days before his scheduled release, i was ina
complete panic. | called down to the prison to see if i could get any
answers. | was connected to his "counselor". This very insensitive,
heartless man told me “he's not going anywhere, he is in the hole and will
remain there until his release probably sometime in November". | begged
for answers considering his release date is October 4th. He replied, “thats
not happening". Your Honor, | cannot describe to you what this has done
to us.

This man allowed Mark a two minute phone call to me on July the 8th, the
day | was to be picking him up. Mark explained to me how he was cutting
grass and a truck stopped and an employee who was 50 yards away
thought they saw Mark take a package from the driver. Mark was
instructed when he started his employment that if a truck stops he is to
inform them DO NOT get out of the truck and proceed to your specified
destination. That is exactly what Mark did. Mark was found to have only
two pieces of candy on him. There was no so called “package” recovered,
no one ever questioned the driver and there is no surveillance camera to
see if this actually occured. | am certainly not an attorney Your Honor, but |
can smell a set up a mile away. Mark was an exemplary inmate up until this
incident, with absolutely no infractions. Both myself and Mark have many
friends who are correctional officers who have told us that this type of
behavior happens ail the time within the walls of a prison when an inmate
Case 3:17-cr-00156-MEM Document 85 Filed 07/20/20 Page 3 of 5

is about to be released. Completely unacceptable to me that the BOP can
play judge and jury.

Mark is currently in the "hole" in a medium security prison for 90 days, with
absolutely no privileges. He has no way to contact the outside world
expect through letters. Our biggest concern is that they confiscated his c-
pap machine from him and will NOT allow him to have it. The letters | have
been receiving from Mark could bring a grown man to tears. Your Honor,
you allowed Mark to take his own personal machine due to his severe
sleep apnea. The BOP WILL NOT allow him to have it now, which they
allowed up until this incident. Mark cannot breathe at night without it. He
has pleaded with the medical director to have it. They have never once did
any type of testing on him to see what his medical condition is. He is ina
12x12 room in 95 degree heat. | know you did not order my husband to a
death sentence!! Mark is a non-violent human being who made a mistake
and what is being done to him is without a doubt a violation of his medical
rights and civil liberties.

Your Honor, | am a fiercly honest person who knows when something is
terribly wrong and will fight for what is right. | implore you, PLEASE MAKE
THIS RIGHT. Please Judge Mannion, reconsider Marks release from the hell
that he and my family have been placed in. itis within your power. | beg
of you in all that is holy and just. | have never in my life been so fearful that
| will never see my husband again and the last memory | will have of him is
walking into federal prison. Judge Mannion, this is the truth and nothing
but the truth, so help me God!!! ALL LIVES MATTER even if they are
incarcerated. Please sir, if you feel the need to discuss this matter further, |
nave included my contact information.

| am extremely grateful for your time and consideration in this matter.

RESPECTFULLY.

  

  

LE CIE ARAO C Cio /, Cone
ees mo rO>

of.5
bo ee Se

 

TC

 

 

 

Cilad O7/20/20-..Pa0q0./4
CHE OTTLOTLS i

LV mM

 

 

Doaenmoantob
VUCOUITICTIT OY

if

WEED I

(-

 

  

5 OLE CATON A

PUOULS

A417
.LTru

UVdasvo

 

 

 

 

 

~O6 J

Q

IMG

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:17-cr-00156-MEM Document 85 Filed 07/20/20 Page 5of5

570-472-1087 leciakomo@aol.com
